Detailed Action
This is a Final Office action in response to communications received on 12/15/2020.  Claims 1, 4 and 11 were amended. Claims 6-10 and 14-20 were previously canceled. Claims 1-5 and 11-13 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments, filed 12/15/2020, to claims 1, 4 and 11 correcting the claims to recite “a server” is sufficient to overcome the objection to the aforementioned claims and dependent claims 3, 5 and 13.  Accordingly, the objection to claims 1, 3-5, 11 and 13, as filed in (4) of the Non-Final Office action filed 10/2/2020, is withdrawn.  
Applicant’s amendments, filed 12/15/2020, to claims 1 and 11 correcting the claims to omit “in advance” from the claim limitations is sufficient to overcome the objection to the aforementioned claims.  Accordingly, the objection to claims 1 and 11, as filed in (4) of the Non-Final Office action filed 10/2/2020, is withdrawn.  
Applicant’s arguments, filed 12/15/2020, in regards to the objection to claims 4 and 5 for reference to “the mobile terminal” have been found persuasive.  Accordingly, the objection to claims 4 and 5, as filed in (4) of the Non-Final Office action filed 10/2/2020, is withdrawn. 
Applicant’s arguments regarding the rejection under 35 U.S.C. 103 of claim 4 under Pennington and Reiss have been considered, and are found unpersuasive.
updated web page is still displayed even when the repair resource fails to download. Rather, a web page is rendered when the mobile terminal fails to download the repair resource. Reiss teaches, in paragraphs [0021], that a web view (i.e. web page) is rendered while an attached code loader is provided with a latest version of a web page and that the web view is rendered prior to the code loader loading the updated web 
Applicant’s arguments regarding the rejection under 35 U.S.C. 103 of claims 1 and 11 under Pennington and Reiss have been considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The remaining arguments fail to comply with 37 C.F.R. 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Consequently, the rejection of the claims under 35 U.S.C. 103 is sustained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pennington (US 2006/0195588 A1) in view of Reiss (US 2013/0104114 A1), further in view of Lipton (US 2007/0143672 A1).
Regarding claim 1, Pennington teaches the limitations of claim 1 substantially as follows:
A method for repairing in a page application for a web page, comprising: (Pennington; Paras. [0006]-[0007]: Method for detecting and modifying web page application vulnerabilities)
reading, via a mobile terminal, a local address, an on-line address and a preset identifier in a local database, (Pennington; Paras. [0022]-[0024]: Reading, via  a security analyzer module of a client device (i.e. mobile terminal), a path of a client side application file (i.e. local address), a web address (i.e. on-line address) and data parameters from client side application files (i.e. preset identifier in a local database))
wherein the local address is an address of a local resource of the page application, and (Pennington; Paras. [0022]-[0024]: The path of a client side application file (i.e. local address) is a path associated with a client side file (i.e. local resource) for a web application (i.e. page application))
Pennington does not teach the limitations of claim 1 as follows:
the on-line address is an address of a repair resource in a server, the repair resource corresponds to a page vulnerability in the local resource, 
the preset identifier is indicative of whether the mobile terminal has downloaded the repair resource, 
the server is configured to send the on-line address and a first preset value of the preset identifier to the mobile terminal and 
the mobile terminal is configured to write the first preset value into the local database after receiving the first preset value that is sent out; and 
reading, via the mobile terminal, the corresponding repair resource on-line through the on-line address to render the web page, if an assignment of the preset identifier is detected to be the first preset value, 
wherein reading the on-line address allows correct rendering of the web page and downloading of the corresponding repair resource. 
However, in the same field of endeavor, Reiss discloses the limitations of claim 1 as follows:
the on-line address is an address of a repair resource in a server, the repair resource corresponds to a page vulnerability in the local resource, (Reiss; Paras. [0021]-[0023]: The IP address (i.e. on-line address) is the address of the file containing the version update (i.e. repair resource) in the server, the version update fixes errors (i.e. page vulnerabilities) in the client side application (i.e. local resource))
the preset identifier is indicative of whether the mobile terminal has downloaded the repair resource, (Reiss; Paras. [0021]-[0023]: The version number of the application (i.e. preset identifier) indicates that the client device (i.e. mobile terminal) has downloaded the most recent version update of the application (i.e. the repair resource))
the server is configured to send the on-line address and a first preset value of the preset identifier to the mobile terminal and (Reiss; Paras. [0021]-[0023]: The server sends code to implement a version of the application which includes the IP address of the server which stores the file (i.e. on-line address) and the latest version number (i.e. first preset value of the preset identifier) to the client device (i.e. mobile terminal) upon deployment)
the mobile terminal is configured to write the first preset value into the local database after receiving the first preset value that is sent out; and (Reiss; Paras. [0021]-[0025]: The client device (i.e. mobile terminal) saves (i.e. writes) the deployment version number (i.e. first preset value) into a client device table (i.e. local database) which was received upon deployment from the server (i.e. that is sent out))
reading, via the mobile terminal, the corresponding repair resource on-line through the on-line address to render the web page, if an assignment of the preset identifier is detected to be the first preset value, (Reiss; Paras. [0021]-[0025]: The client device receives (i.e. reading via the mobile terminal) the version update (i.e. repair resource) via a network (i.e. on-line) through the IP address (i.e. through the on-line address) to update the user interface of the web application (i.e. to render a web page), if the deployment version number is not the latest version number (i.e. if an assignment of the preset identifier is detected to be the first identifier))
Reiss is combinable with Pennington because both are from the same field of endeavor of detection of errors in user applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Pennington to incorporate the determination of the necessity of a version upgrade of an application as in Reiss in order to improve the security of the system by identifying potential errors in an application and providing updated versions of an application to repair those deficiencies.
Pennington and Reiss do not teach the limitations of claim 1 as follows:
wherein reading the on-line address allows correct rendering of the web page and downloading of the corresponding repair resource.  
However, in the same field of endeavor, Lipton discloses the limitations of claim 1 as follows:
wherein reading the on-line address allows correct rendering of the web page and downloading of the corresponding repair resource.  (Lipton; Paras. [0002], [0004] & [0036]-[0042]: For a corresponding Uniform resource identifier for a web page (i.e. reading the on-line address) allows for downloading and rendering web page contents which require an update (i.e. allows correct rendering of the web page and downloading of the corresponding repair resource))
Reiss is combinable with Pennington because both are from the same field of endeavor of detection of errors in application displays. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

Regarding claim 2, Pennington and Reiss teach the limitations of claim 1.
Pennington and Reiss teach the limitations of claim 2 as follows:
The method according to claim 1, wherein after the assignment of the preset identifier is detected to be the first preset value, the method further comprises: 
downloading the corresponding repair resource through the on-line address via the mobile terminal.  (Reiss; Paras. [0021]-[0025]: receiving, by the client device (i.e. via the mobile terminal), updated version data (i.e. downloading the corresponding repair resource) from the IP address corresponding to the server which stores the data (i.e. through the on-line address) upon detecting an outdated version number (i.e. after the assignment of the preset identifier is detected to be the first preset value))
The same motivation to combine as in claim 1 is applicable to the instant claim.

Regarding claim 3, Pennington and Reiss teach the limitations of claim 2.
Pennington and Reiss teach the limitations of claim 3 as follows:
The method according to claim 2, wherein before the step of reading, via the mobile terminal, a local address, an on-line address and a preset identifier in a local database, the method further comprises: 
writing, via the mobile terminal, the first preset value of the preset identifier in the local database, wherein a channel is arranged between the server and the mobile terminal; and (Reiss; Paras. [0021]-[0025]: Writing, via the client device (i.e. mobile terminal), the deployment version number (i.e. first preset value of the preset identifier) into a table of the client device (i.e. local database), wherein a network connection (i.e. channel) is established between the server and the client device)
monitoring, via the server, the mobile terminal through the channel and sending out the on-line address of the repair resource and the first preset value of the preset identifier if the server monitors that the page application contains a page vulnerability; (Reiss; Paras. [0021]-[0025]: The server is in communication with the client device (i.e. monitoring the mobile terminal) via the network (i.e. through the channel) and transmitting the data, which includes the IP address of the server containing the update data (i.e. on-line address of the repair resource) and the latest version number at time of deployment (i.e. first preset value of the preset identifier) when the server determines that there is a latest version number available for fixing errors (i.e. monitors that the page application contains a page vulnerability))
and wherein after the mobile terminal downloads the corresponding repair resource through the on-line address, the method further comprises: 
writing, via the mobile terminal, a second preset value of the preset identifier into the local database, (Reiss; Paras. [0021]-[0025]: Upon release of a further updated version number the client device (i.e. mobile terminal) writes that latest version number (i.e. second preset value of the preset identifier) into a table of the client device (i.e. into the local database))
sending out the second preset value of the preset identifier if the server monitors that the mobile terminal has downloaded the repair resource; and (Reiss; Paras. [0021]-[0025]: Sending the latest version number (i.e. second preset value of the preset identifier) from the server if the client device (i.e. mobile terminal) has downloaded a previous version update of the application (i.e. the repair resource))
writing the second preset value into the local database after the mobile terminal receives the second preset value that is sent out.  (Reiss; Paras. [0021]-[0025]: The client device (i.e. mobile terminal) saves (i.e. writes) the latest version number (i.e. second preset value) into a client device table (i.e. local database) which was received upon deployment from the server (i.e. after the mobile terminal receives the second preset value that is sent out))
The same motivation to combine as in claim 1 is applicable to the instant claim.

Regarding claim 11, Pennington teaches the limitations of claim 11 substantially as follows:
A terminal device comprising a memory, a processor and a computer readable instruction stored in the memory and executable by the processor, wherein when executing the computer instruction, the processor implements following steps of: (Pennington; Paras. [0017]-[0018]: Processing system including processors and programming stored in memory to be executed using the processors)
reading a local address, an on-line address and a preset identifier in a local database, (Pennington; Paras. [0022]-[0024]: Reading, via  a security analyzer module of a client device, a path of a client side application file (i.e. local address), a web address (i.e. on-line address) and data parameters from client side application files (i.e. preset identifier in a local database))
wherein the local address is an address of a local resource in a page application, and (Pennington; Paras. [0022]-[0024]: The path of a client side application file (i.e. local address) is a path associated with a client side file (i.e. local resource) for a web application (i.e. page application))
Pennington does not teach the limitations of claim 11 as follows:
the on- line address is an address of a repair resource in a server, the repair resource corresponds to a page vulnerability in the local resource, 
the preset identifier is indicative of whether the mobile terminal has downloaded the repair resource, 
the server sends the on-line address and a first preset value of the preset identifier to 
the mobile terminal 
reading, via the mobile terminal, the corresponding repair resource on-line through the on-line address so as to render a web page, if an assignment of the preset identifier is -4-PATENTSZP-1037US detected to be the first preset value, 
wherein reading the on-line address allows correct rendering of the web page and downloading of the corresponding repair resource.  
However, in the same field of endeavor, Reiss discloses the limitations of claim 11 as follows:
the on- line address is an address of a repair resource in a server, the repair resource corresponds to a page vulnerability in the local resource, (Reiss; Paras. [0021]-[0023]: The IP address (i.e. on-line address) is the address of the file containing the version update (i.e. repair resource) in the server, the version update fixes errors (i.e. page vulnerabilities) in the client side application (i.e. local resource))
the preset identifier is indicative of whether the mobile terminal has downloaded the repair resource, (Reiss; Paras. [0021]-[0023]: The version number of the application (i.e. preset identifier) indicates that the client device (i.e. mobile terminal) has downloaded the most recent version update of the application (i.e. the repair resource))
the server sends the on-line address and a first preset value of the preset identifier to (Reiss; Paras. [0021]-[0023]: The server sends code to implement a version of the application which includes the IP address of the server which stores the file (i.e. on-line address) and the latest version number (i.e. first preset value of the preset identifier) to the client device (i.e. mobile terminal) upon deployment (i.e. in advance))
the mobile terminal (Reiss; Paras. [0021]-[0025]: The client device (i.e. mobile terminal) saves (i.e. writes) the deployment version number (i.e. first preset value) into a client device table (i.e. local database) which was received upon deployment from the server (i.e. that is sent out))
reading, via the mobile terminal, the corresponding repair resource on-line through the on-line address so as to render a web page, if an assignment of the preset identifier is -4-PATENTSZP-1037US detected to be the first preset value, (Reiss; Paras. [0021]-[0025]: The client device receives (i.e. reading via the mobile terminal) the version update (i.e. repair resource) via a network (i.e. on-line) through the IP address (i.e. through the on-line address) to update the user interface of the application (i.e. to render a page), if the deployment version number is not the latest version number (i.e. if an assignment of the preset identifier is detected to be the first identifier))
Reiss is combinable with Pennington because both are from the same field of endeavor of detection of errors in user applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Pennington to incorporate the determination of the necessity of a version upgrade of an application as in Reiss in order to improve the security of the system by identifying potential errors in an application and providing updated versions of an application to repair those deficiencies.
Pennington and Reiss do not teach the limitations of claim 11 as follows:
wherein reading the on-line address allows correct rendering of the web page and downloading of the corresponding repair resource.  
However, in the same field of endeavor, Lipton discloses the limitations of claim 11 as follows:
wherein reading the on-line address allows correct rendering of the web page and downloading of the corresponding repair resource.  (Lipton; Paras. [0002], [0004] & [0036]-[0042]: For a corresponding Uniform resource identifier for a web page (i.e. reading the on-line address) allows for downloading and rendering web page contents which require an update (i.e. allows correct rendering of the web page and downloading of the corresponding repair resource))
Reiss is combinable with Pennington because both are from the same field of endeavor of detection of errors in application displays. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Pennington and Reiss to incorporate the downloading and rendering of an updated web page from a specific resource identifier as in Lipton in order to improve the security of the system by allowing the downloading and rendering of a web page update only from a particular location.

Regarding claim 12, Pennington and Reiss teach the limitations of claim 11.
Pennington and Reiss teach the limitations of claim 12 as follows:
The terminal device according to claim 11, wherein after the assignment of the preset identifier is detected to be the first preset value, when executing the computer instruction, the processor further implements following step of: 
downloading the corresponding repair resource through the on-line address via the mobile terminal.  (Reiss; Paras. [0021]-[0025]: receiving, by the client device (i.e. via the mobile terminal), updated version data (i.e. downloading the corresponding repair resource) from the IP address corresponding to the server which stores the data (i.e. through the on-line address) upon detecting an outdated version number (i.e. after the assignment of the preset identifier is detected to be the first preset value))


Regarding claim 13, Pennington and Reiss teach the limitations of claim 12.
Pennington and Reiss teach the limitations of claim 13 as follows:
The terminal device according to claim 12, wherein before the step of reading a local address, an on-line address and a preset identifier in a local database, when executing the computer instruction, the processor further implements following step of: 
writing the first preset value of the preset identifier in the local database, wherein a channel is arranged between the server and the mobile terminal; (Reiss; Paras. [0021]-[0025]: Writing, via the client device (i.e. mobile terminal), the deployment version number (i.e. first preset value of the preset identifier) into a table of the client device (i.e. local database), wherein a network connection (i.e. channel) is established between the server and the client device)
the server monitors the mobile terminal through the channel; sending out the on-line address of the repair resource and the first preset value of the preset identifier if the server monitors that the page application contains a page vulnerability; (Reiss; Paras. [0021]-[0025]: The server is in communication with the client device (i.e. monitoring the mobile terminal) via the network (i.e. through the channel) and transmitting the data, which includes the IP address of the server containing the update data (i.e. on-line address of the repair resource) and the latest version number at time of deployment (i.e. first preset value of the preset identifier) when the server determines that there is a latest version number available for fixing errors (i.e. monitors that the page application contains a page vulnerability))
and wherein after the mobile terminal downloads the corresponding repair resource through the on-line address, when executing the computer instruction, the processor further implements following step of: 
writing a second preset value of the preset identifier into the local database, (Reiss; Paras. [0021]-[0025]: Upon release of a further updated version number the client device writes that latest version number (i.e. second preset value of the preset identifier) into a table of the client device (i.e. into the local database))
sending out the second preset value of the preset identifier if the server monitors that the mobile terminal has downloaded the repair resource; and (Reiss; Paras. [0021]-[0025]: Sending the latest version number (i.e. second preset value of the preset identifier) from the server if the client device (i.e. mobile terminal) has downloaded a previous version update of the application (i.e. the repair resource))
writing the second preset value into the local database after the mobile terminal receives the second preset value that is sent out.  (Reiss; Paras. [0021]-[0025]: The client device (i.e. mobile terminal) saves (i.e. writes) the latest version number (i.e. second preset value) into a client device table (i.e. local database) which was received upon deployment from the server (i.e. after the mobile terminal receives the second preset value that is sent out))
The same motivation to combine as in claim 11 is applicable to the instant claim.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pennington (US 2006/0195588 A1) in view of Reiss (US 2013/0104114 A1).
Regarding claim 4, Pennington teaches the limitations of claim 4 substantially as follows:
A method for repairing a page vulnerability, comprising: (Pennington; Paras. [0006]-[0007]: Method for detecting and modifying application vulnerabilities)
Pennington does not teach the limitations of claim 4 as follows:
monitoring, via a server, whether a page application of a mobile terminal contains a the page vulnerability through a preset channel;  
acquiring a repair resource corresponding to the page vulnerability so as to repair the page vulnerability, if it is monitored that the page application contains the page vulnerability; 
determining an on-line address of the repair resource by the server; 
sending the on-line address of the repair resource to the mobile terminal by the server; and 
monitoring, via the server, whether the mobile terminal has downloaded the repair resource through the channel, and 
reading, via the mobile terminal, the corresponding repair resource on-line through the on-line address to render a web page if the mobile terminal fails to download the repair resource.  
However, in the same field of endeavor, Reiss discloses the limitations of claim 4 as follows:
monitoring, via a server, whether a page application of a mobile terminal contains a the page vulnerability through a preset channel; (Reiss; Paras. [0021]-[0025]: A server which is in communication via a network (i.e. through preset channel) with a client device (i.e. monitoring via a server) determines that a client device application (i.e. page application of a mobile terminal) has a version update which fixes errors (i.e. contains a page vulnerability)  
acquiring a repair resource corresponding to the page vulnerability so as to repair the page vulnerability, if it is monitored that the page application contains the page vulnerability; (Reiss; Paras. [0021]-[0025]: Downloading a version update fixing errors of a client application (i.e. repair resource corresponding to the page vulnerability so as to repair the page vulnerability) which updates a previous version of the application which contains the errors (i.e. if it is monitored that the page application contains the page vulnerability))
determining an on-line address of the repair resource by the server; (Reiss; Paras. [0021]-[0025]: The server which maintains update data determines an IP address of the server which contains the version update (i.e. on-line address of the repair resource))
sending the on-line address of the repair resource to the mobile terminal by the server; and (Reiss; Paras. [0021]-[0025]: Sending the IP address of the server containing version update data (i.e. on-line address of the repair resource) to the client device (i.e. the mobile terminal) from the server)
monitoring, via the server, whether the mobile terminal has downloaded the repair resource through the channel, and (Reiss; Paras. [0021]-[0025]: The server is in communication with the client device (i.e. monitoring the mobile terminal) via the network (i.e. through the channel) when the client device has downloaded the deployment version of an application which is potentially not the latest version (i.e. whether the mobile terminal has downloaded the repair resource through the channel))
reading, via the mobile terminal, the corresponding repair resource on-line through the on-line address to render a web page if the mobile terminal fails to download the repair resource.  (Reiss; Paras. [0021]-[0025]: The client device receives (i.e. reading via the mobile terminal) the version update (i.e. repair resource) via a network (i.e. on-line) through the IP address (i.e. through the on-line address) to update the user interface of the web application (i.e. to render a web page), if the deployment version number is not the latest version number (i.e. if the mobile terminal fails to download the repair resource))
Reiss is combinable with Pennington because both are from the same field of endeavor of detection of errors in user applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Pennington to incorporate the determination of the necessity of a version upgrade of an application as in Reiss in order to improve the security of the system by identifying potential errors in an application and providing updated versions of an application to repair those deficiencies.

Regarding claim 5, Pennington and Reiss teach the limitations of claim 4.
Pennington and Reiss teach the limitations of claim 5 as follows:
The method according to claim 4, wherein after the step of acquiring the repair resource corresponding to the page vulnerability of the page application, the method further comprises: (Reiss; Paras. [0021]-[0025]: Downloading a version update fixing errors of a client application (i.e. repair resource corresponding to the page vulnerability so as to repair the page vulnerability) which updates a previous version of the application which contains the errors)
sending a first preset value to the mobile terminal via the server, and (Reiss; Paras. [0021]-[0023]: The server sends code to implement a version of the application which includes the IP address of the server which stores the file (i.e. on-line address) and the latest version number (i.e. first preset value of the preset identifier) to the client device (i.e. mobile terminal) upon deployment)
writing, via the mobile terminal, the first preset value into a local database and (Reiss; Paras. [0021]-[0025]: The client device (i.e. mobile terminal) saves (i.e. writes) the deployment version number (i.e. first preset value) into a client device table (i.e. local database) which was received upon deployment from the server)
reading the repair resource on-line through the on-line address; and (Reiss; Paras. [0021]-[0025]: The client device receives (i.e. reading via the mobile terminal) the version update (i.e. repair resource) via a network (i.e. on-line) through the IP address (i.e. through the on-line address))
acquiring a local address of the repair resource and sending the local address and a second preset value to the mobile terminal if it is detected that the mobile terminal has downloaded the repair resource, and (Reiss; Paras. [0021]-[0025]: Determining a Uniform Resource Locator (URL) (i.e. local address) of the update version data (i.e. repair resource) and sending URL and version number (i.e. second preset value) to the client device (i.e. mobile terminal) that contains a previous version update of the application (i.e. detected that the mobile terminal has downloaded the repair resource))
writing, via the mobile terminal, the local address and the second preset value into the local database and reading the repair resource through the local address.  (Reiss; Paras. [0021]-[0025]: Saving, by the client device (i.e. mobile terminal) the URL (i.e. local address) and the latest version number (i.e. second preset value) into a table of the client device (i.e. local database) and receiving (i.e. reading) the version update (i.e. repair resource) from the URL (i.e. local address) which directs to the location on the server which contains the update data)
The same motivation to combine as in claim 4 is applicable to the instant claim.

Prior Art Considered But Not Relied Upon
	Cooper (US 2005/0010821 A1) which teaches continuously scanning for vulnerabilities and recommending remediation procedures.
	Kwan (US 2014/0189487 A1) which teaches a method for rendering a viewport of a application user interface using predictive web page rendering.

Conclusion
For the above-stated reasons, claims 1-5 and 11-13 are rejected.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/B.I.N./Examiner, Art Unit 2438  

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498